NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

PATRICIA DAGAN,                  )
                                 )
           Appellant,            )
                                 )
v.                               )                 Case No. 2D17-4828
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )


Opinion filed May 15, 2019.

Appeal from the Circuit Court for Polk
County; James A. Yancey, Judge.

Howard L. Dimmig, II, Public Defender,
and Kevin Briggs, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Susan D. Dunlevy,
Assistant Attorney General, Tampa, and
Helene S. Parnes, Assistant Attorney
General, Tampa (substituted as counsel
of record after brief was filed), for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, SILBERMAN, and ROTHSTEIN-YOUAKIM, JJ., Concur.